EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/20/2022 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suwei Zhu on 8/22/2022.

The application has been amended as follows: 

In the specification:

The paragraph under the heading “REFERENCE TO SEQUENCE LISTING” at page 1 of 29 has been amended as follows:
The Sequence Listing submitted October 2, 2020, as a text file named “AmendedSequenceListing-065715-000063US00_ST25.txt” created on September 1, 2020 and
having a size of 25,114 bytes, is hereby incorporated by reference, which includes no new
matter and replaces the sequence listing submitted in a PDF file and a text file on November
13, 2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Cotta-Ramusino (US Patent Application Publication No. 2018/0250424 A1, cited in a prior action).  Cotta-Ramusino et al teach a method of genome editing comprising providing a vector comprising a sequence that encodes a Cas9 fusion molecule, comprising a Cas9 endonuclease and a zinc finger DNA binding domain, where the zinc finger DNA binding domain binds a donor polynucleotide (e.g., Abstract; paragraphs [0003], [0014], [0055], [0130], [0132], [0133] and [1100]-[1109]).  However, the prior art does not teach or suggest the specific sequences of SEQ ID NO: 1 or SEQ ID NO: 2 for the nucleic acid encoding the fusion protein and the fusion protein, respectively.  In the reply filed 7/20/2022 all claims were amended to require the sequence of SEQ ID NO: 1 or SEQ ID NO: 2.  Thus, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699